Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00237-CV

     Rita DIAZ and A/N/F of Roxanna Gonzalez, Rita Gonzalez and Rolando Gonzalez Jr.,
                                      Appellant

                                                   v.

                                          Gregorio LOPEZ,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018CVA000591-D4
                            Honorable David E. Garcia, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 29, 2022

DISMISSED FOR LACK OF JURISDICTION

           On March 23, 2018, Appellee Gregorio Lopez filed an original petition for bill of review

in a negligence action, requesting a default judgment be set aside or vacated. On April 22, 2022,

the trial court signed an order granting Lopez’s petition for bill of review. That same day, Appellant

Rita Diaz filed a notice of appeal, stating she intends to appeal the trial court’s order granting

Lopez’s bill of review.

           In Jordan v. Jordan, the Texas Supreme Court held a trial court’s order granting a bill of

review, but not disposing of the case on the merits, is interlocutory and not appealable. 907 S.W.2d
                                                                                          04-22-00237-CV


471, 472 (Tex. 1995). Thus, the Supreme Court held the court of appeals lacked jurisdiction over

the appeal. See id.; see also Kiefer v. Touris, 197 S.W.3d 300, 302 (Tex. 2006).

        In this case, the clerk’s record reflects the trial court granted the bill of review, thus setting

aside the default judgment. However, nothing in the clerk’s record reflects the trial court entered

a final judgment disposing of the case on the merits. It therefore appears the trial court’s order was

interlocutory and not appealable. See Jordan, 907 S.W.2d at 472.

        On May 17, 2022, this court ordered Diaz to show cause in writing by June 1, 2022 why

this appeal should not be dismissed for lack of jurisdiction. In lieu of a response, Diaz filed a notice

of nonsuit stating the “[a]ppeal is not a proper vehicle for this matter.” Nothing in Diaz’s notice

establishes jurisdiction in this court over the appeal. Because the trial court’s order is interlocutory

and not appealable, see Jordan, 907 S.W.2d at 472, we dismiss the appeal for lack of jurisdiction.


                                                    PER CURIAM




                                                   -2-